Citation Nr: 0702715	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  05-26 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

Entitlement to service connection for hearing loss.

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1942 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (RO), which denied the benefits on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends his hearing loss is the result of loud 
artillery noise exposure during service.  The record confirms 
the veteran served in artillery units for several years while 
on active duty.  

A June 1988 VA hospitalization at the Boston VA Medical 
Center revealed evidence of a hearing loss.  This treatment 
is arguably referenced in May 1997 records from the 
Massachusetts Eye and Ear Infirmary.  Unfortunately, other 
than a summary of the 1988 care, the pertinent records are 
not available for the Board's consideration.  Hence, further 
development is in order.  

The veteran was seen for a VA audiology examination in 
November 2004.  He complained of difficulty hearing in every 
situation.  Following an audiological evaluation he was found 
to have a hearing loss for VA compensation purposes.  
38 C.F.R. § 3.385 (2006).  Alas, the examiner did not provide 
a nexus opinion as to whether the veteran's hearing loss was 
related to service.  In light of the above, the Board is of 
the opinion that another VA examination is warranted to more 
thoroughly address the etiology of his claimed disorders.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the necessary 
steps to obtain any records from VA 
treatment records which pertain to care 
for hearing loss and tinnitus.  This 
particularly includes any records 
pertaining to the appellant's June 1988 
hospitalization at the Boston VA Medical 
Center.  These records should then be 
associated with the claims file.  If, 
after making reasonable efforts, the RO 
cannot locate such records, the RO must 
specifically document what attempts were 
made to locate the records, and indicate 
in writing that further attempts to 
locate or obtain any government records 
would be futile. The RO must then: (a) 
notify the claimant of the specific 
records that it is unable to obtain; (b) 
explain the efforts VA has made to obtain 
that evidence; and (c) describe any 
further action it will take with respect 
to the claims. The claimant must then be 
given an opportunity to respond.

2.  Thereafter, the RO should schedule 
the veteran for a new VA audiological 
examination by a physician with 
appropriate expertise to determine the 
etiology of the appellant's bilateral 
hearing loss and tinnitus. All indicated 
studies should be performed, and all 
findings should be reported in detail. 
The audiologist should inquire as to the 
veteran's noise exposure prior, during, 
and after service.  The claims folder 
must be provided to and reviewed by the 
examiner.  Following the examination the 
audiologist must address whether it is at 
least as likely as not, i.e., is there a 
50/50 chance, that the veteran's hearing 
loss and/or tinnitus began or was 
aggravated by service to include due to 
his extensive exposure to artillery fire.  
A complete rationale must be provided for 
any opinion offered.  If the audiologist 
concludes that an opinion cannot be 
offered without engaging in speculation 
then she/he should so state.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim. The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2006). In the event that 
the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address. It should 
also be indicated whether any notice that 
was sent was returned as undeliverable. 

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
If the benefits are not granted, the 
veteran should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
future review. 

5.  If while in remand status, additional 
evidence or information received triggers 
a need for further development or 
assistance under the Veterans Claims 
Assistance Act of 2000 (VCAA), such as 
providing updated notice of what evidence 
has been received and not received by VA 
as well as who has the duty to request 
evidence, then such development must be 
undertaken.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5100, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).   

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


